PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/024,344
Filing Date: 23 Mar 2016
Appellant(s): WARRINGTON et al.



__________________
Thomas W. Dekleva
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/18/20.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/18/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1 -3, 5-10, 13, 14, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Peled et al (US 2012/0308911) in view of Lehman et al (US 5879826).
With respect to claims 1 -3, 5, 6, 9, 10, 13, 14, and 21, Peled et al disclose a fuel cell stack assembly “5” comprising a bipolar plate “30” (flow field configuration)     comprising: a flow field pattern (conductive central element) disposed within a frame “420” (non-conductive element); wherein the flow field pattern of the bipolar plate is made of electrically conductive material; wherein the frame is characterized as a single, continuous component framing the periphery of the flow field pattern and the flow field pattern and frame together define a substantially planar surface when engaged with one another; wherein the bipolar plate has flow channels “40” forming a flow pattern comprising an interdigitated flow field pattern; wherein the flow field pattern contains a plurality of substantially parallel flow channels; wherein the plurality of substantially parallel flow channels has substantially parallel sidewalls; wherein the bipolar plate includes frame “420” (non-conductive element) having flow channel “40” with an end connecting to frame so that fluid may flow between the flow field pattern 
However, Peled et al does not expressly teach a conductive central element containing substantially parallel flow channels that are not interconnected, restricted, or terminated within the conductive central element, wherein the interdigitated flow pattern comprises flow channels that terminate at an interface of the substantially parallel flow channels of the conductive central element and the non-conductive element; and/or are restricted or terminate within the non-conductive element (claim 1); wherein the terminations at the interface of the parallel flow channels and the non-conductive element or the restrictions or terminations within the non-conductive element result in convective flow within the conductive central element that is substantially out of the planar surface (claim 2); wherein the non-conductive element comprises a plenum that is in fluid communication with two or more of the substantially parallel flow channels of the conductive central element (claim 9); wherein the interdigitated flow pattern terminate at the interface of the substantially parallel flow channels and the non-conductive element (claim 21).
Lehman et al discloses a hydrogen diffuser/collector plate “25” (conductive central element) that utilizes completely parallel flow passages for providing facile distribution of hydrogen across the entire electrode, wherein the hydrogen diffuser/collector plate is fabricated from graphite; and a hydrogen frame “20” (non-conductive element) that utilizes plastic frames to provide manifolds (plenums) for delivery of hydrogen; wherein the hydrogen diffuse/collector plate is press fit into 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Peled bipolar plate to include a conductive central element containing substantially parallel flow channels that are not
interconnected, restricted, or terminated within the conductive central element, wherein
the interdigitated flow pattern comprises flow channels that terminate at an interface of the substantially parallel flow channels of the conductive central element and the non-conductive element; wherein the terminations at the interface of the parallel flow channels and the non-conductive element result in convective flow within the conductive central element that is substantially out of the planar surface; wherein the 
With respect to claims 7 and 8, it is noted that the instant claims are being construed as product-by-process and that the product itself does not depend on the process of making it. Accordingly, in a product-by-process claim, the patentability of a product does not depend on its method of production. In that, it is further noted that the product in the instant claim is obvious over the product of the prior art. Therefore, the claims are obvious as it has been held similar products claimed in product-by-process limitations are obvious (In re Brown 173 USPQ 685 and In re Fessman 180 USPQ 324, See MPEP 2113: Product-by-Process claims).
With respect to claim 20, Lehman et al also discloses flow channels “17” that have a width of 0.040” (1016 microns) (col. 10, lines 42-44).
With respect to claim 22, Peled et al as modified by Lehman et al does not expressly teach flow channels of the interdigitated flow pattern that are restricted, or terminate within the non-conductive element.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Peled/Lehman bipolar plate to include flow channels of the interdigitated flow pattern that are terminated within the non-conductive element because extending the flow channels into the non-conductive element is an obvious design choice which one of ordinary skill in the art would have been able to make in order to uniformly distribute reactant on the surface of the bipolar .

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Peled et al. in view of Lehman et al as applied to claim 1 above, and further in view of Madden et al (WO 2010/033118 Al).
With respect to claim 11, Peled et al as modified by Lehman et al does not expressly teach a conductive central element that is a plate having a recess which accepts fluid diffusion media, the recess being sized so that the flow media is compressed to the desired degree when pressed against the flat side of the adjoining plate (claim 11).
Madden et al teaches a conductive plate that has a recess which accepts fluid diffusion media, the recess being sized so that the flow media is compressed to the
desired degree when pressed against the flat side of the adjoining plate (para. [0019], [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Peled/Lehman bipolar plate to include a conductive central element that is a plate having a recess which accepts fluid diffusion media, the recess being sized so that the flow media is compressed to the 
With respect to claim 12, Madden et al further teaches flow media comprising metal, carbon, polymeric binder, and is constructed of woven cloth, nonwoven felt, paper, expanded or reticulated vitreous foam, perforated sheets, or expanded mesh (woven cloth, para. [0020]).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Peled et al. in view of Lehman et al as applied to claim 1 above, and further in view of Perry et al. (US 2008/0292938).
However, Peled et al. as modified by Lehman et al does not expressly teach non-conductive element comprising channels that are partially restricted (claim 15); wherein a height or width of the channels in the non-conductive element is restricted (claim 16); wherein the height or width of a restricted portion of the channels in the non-conductive element is about 10% to about 90% a height or width of the substantially parallel flow channels in the conductive element (claim 17).
Perry et al. disclose a fuel cell flow field channel with partially closed end, wherein, in one example, the obstruction member 46 blocks greater than about 0% and below about 100% of the respective channel 18 cross-sectional area. In another example, the obstruction member 46 blocks between about 70% and about 
Perry et al. teach that in another example, the plates 56a and 56b provide the benefit of being able to dynamically adjust reactant gas flow through the flow passages 38 in response to differing conditions. In one example, the plates 56a and 56b are moved to block only a small percentage of the flow passage 38 areas during fuel cell start-up (e.g., almost 0% blockage). In another example, plate 56a is moved to the right in the illustration to block a large percentage of the flow passages 38 at the inlet sections 42 of channels 18i, 18k, and 18m (e.g., almost 100% blockage). Plate 56b is moved to the left in the illustration to block a large percentage of the flow passages 38 at the outlet sections 44 of channels 18j, 181, and 18n (e.g., almost 100%) in response to the end of fuel cell start-up (para. [0036]).
Perry et al. teach that in one example, this feature provides the benefit of reducing a phenomenon known as a "start-stop loss." Closure of the channels 18 when the fuel cell stack is inactive (e.g., shut down) resists air infiltration into the channels 18. This minimizes a condition at start-up in which air and an initial flow of reactant gas fuel (e.g., H.sub.2) exist on the anode side 12, which can lead to parasitic electrochemical reactions, corrosion, catalyst dissolution, and oxygen evolution in the cathode side 14 (para. [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Peled/Lehman bipolar plate to include restrictions at or within the non-conductive element in convective flow within the conductive central element that is substantially out of the planar surface; wherein .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Peled et al. in view of Lehman et al as applied to claim 1 above, and further in view of Ji et al (US 2006/0099481).
With respect to claim 18, Peled et al as modified by Lehman et al does not expressly teach fluid flow channels that are coated with a hydrophilic coating (claim 18).
Ji et al teaches the concept of applying a hydrophilic coating to the flow field ([0022]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Peled/Lehman bipolar plate to include fluid flow channels that are coated with a hydrophilic coating in order to prevent the formation of water droplets that may plug the gas flow channels ([0022]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Peled et al. in view of Lehman et al as applied to claim 1 above, and further in view of Cisar et al (US 6426161).

Cisar et al teaches the concept of forming a metal-PTFE composite coating (hydrophobic coating) on the surface of gas flow channels (col. 2, lines 16-29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Peled/Lehman bipolar plate to include fluid flow channels that are coated with a hydrophobic coating in order to prevent the flooding of gas flow channels that hinder the supply of gaseous reactants to the electrodes (col. 2, lines 16-18).

Claims 1 -3, 5-10, 13, 14, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 5641586) in view of Lehman et al (US 5879826).
With respect to claims 1 -3, 5, 6, 9, 10, 13, 14, 18, 19, and 21, Wilson et al disclose a fuel cell comprising a flow plate “56” (fluid flow assembly) comprising: flow channels “64” & “66” forming a flow pattern comprising an interdigitated flow field pattern; wherein the flow field pattern contains a plurality of substantially parallel flow channels; wherein the plurality of substantially parallel flow channels has substantially parallel sidewalls; wherein the flow plate comprises a plenum that is in fluid
communication with two or more of the substantially parallel flow channels; wherein the flow plate is hydrophobized or hydrophilized (col. 3, line 52 to col. 4, line 55 and Fig. 2).
However, Wilson does not expressly teach a conductive central element containing substantially parallel flow channels that are not interconnected, restricted, 
Lehman et al discloses a hydrogen diffuser/col lector plate “25” (conductive central element) that utilizes completely parallel flow passages for providing facile distribution of hydrogen across the entire electrode, wherein the hydrogen diffuser/collector plate is fabricated from graphite; and a hydrogen frame “20” (non-conductive element) that utilizes plastic frames to provide manifolds (plenums) for
delivery of hydrogen; wherein the hydrogen diffuse/collector plate is press fit into the hydrogen frame; wherein graphite is a relatively expensive material and the plastic such as polypropylene is easily fabricated, much less expensive, and lighter (col. 10, line 31 to col. 11, line 17 and Figs. 5-7). Examiner’s note: Even though Lehman 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Wilson flow plate to include a conductive central element containing substantially parallel flow channels that are not interconnected, restricted, or terminated within the conductive central element and a non-conductive element that frames the periphery of the conductive central element in a single, continuous element; wherein the interdigitated flow pattern comprises flow channels that terminate at an interface of the substantially parallel flow channels of the conductive central element and the non-conductive element; wherein the terminations at the interface of the parallel flow channels and the non-conductive element result in convective flow within the conductive central element that is substantially out of the planar surface; wherein the non-conductive element comprises a plenum that is in fluid communication with two or more of the substantially parallel flow 
With respect to claims 7 and 8, it is noted that the instant claims are being construed as product-by-process and that the product itself does not depend on the process of making it. Accordingly, in a product-by-process claim, the patentability of a product does not depend on its method of production. In that, it is further noted that the product in the instant claim is obvious over the product of the prior art. Therefore, the claims are obvious as it has been held similar products claimed in product-by-process limitations are obvious (In re Brown 173 USPQ 685 and In re Fessman 180 USPQ 324, See MPEP 2113: Product-by-Process claims).
With respect to claim 20, Lehman et al also discloses flow channels “17” that have a width of 0.040” (1016 microns) (col. 10, lines 42-44).
With respect to claim 22, Wilson as modified by Lehman et al does not expressly teach flow channels of the interdigitated flow pattern that are restricted, or terminate within the non-conductive element (claim 22).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Wilson/Lehman flow plate to include flow channels of the interdigitated flow pattern that are terminated within the non-conductive element because extending the flow channels into the non-conductive element is an obvious design choice which one of ordinary skill in the art would have been able to make in order to uniformly distribute reactant on the surface of the flow .

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Lehman et al as applied to claim 1 above, and further in view of Madden et al (WO 2010/033118 Al).
With respect to claim 11, Wilson as modified by Lehman et al does not expressly teach a conductive central element that is a plate having a recess which accepts fluid diffusion media, the recess being sized so that the flow media is compressed to the desired degree when pressed against the flat side of the adjoining plate (claim 11).
Madden et al teaches a conductive plate that has a recess which accepts fluid diffusion media, the recess being sized so that the flow media is compressed to the desired degree when pressed against the flat side of the adjoining plate (para. [0019], [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Wilson/Lehman flow plate to include a conductive central element that is a plate having a recess which accepts fluid diffusion
media, the recess being sized so that the flow media is compressed to the desired degree when pressed against the flat side of the adjoining plate in order to provide 
With respect to claim 12, Madden et al further teaches flow media comprising metal, carbon, polymeric binder, and is constructed of woven cloth, nonwoven felt, paper, expanded or reticulated vitreous foam, perforated sheets, or expanded mesh (woven cloth, para. [0020]).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Lehman et al as applied to claim 1 above, and further in view of Perry et al. (US 2008/0292938).
However, Wilson as modified by Lehman et al does not expressly teach non-conductive element comprising channels that are partially restricted (claim 15); wherein a height or width of the channels in the non-conductive element is restricted (claim 16); wherein the height or width of a restricted portion of the channels in the non-conductive element is about 10% to about 90% a height or width of the substantially parallel flow channels in the conductive element (claim 17).
Perry et al. disclose a fuel cell flow field channel with partially closed end, wherein, in one example, the obstruction member 46 blocks greater than about 0% and below about 100% of the respective channel 18 cross-sectional area. In another example, the obstruction member 46 blocks between about 70% and about 90% of the channel 18 cross-sectional area.  In another example, the obstruction member 46 covers about 80% of the channel 18 cross-sectional area (para. [0027]).

Perry et al. teach that in one example, this feature provides the benefit of reducing a phenomenon known as a "start-stop loss." Closure of the channels 18 when the fuel cell stack is inactive (e.g., shut down) resists air infiltration into the channels 18. This minimizes a condition at start-up in which air and an initial flow of reactant gas fuel (e.g., H.sub.2) exist on the anode side 12, which can lead to parasitic electrochemical reactions, corrosion, catalyst dissolution, and oxygen evolution in the cathode side 14 (para. [0037]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Wilson/Lehman flow plate to include restrictions at or within the non-conductive element in convective flow within the
conductive central element that is substantially out of the planar surface; wherein the
channels in the non-conductive element are partially restricted; wherein a height or width of the channels is restricted in the non-conductive element; wherein the height .

(2) Response to Argument
The Appellant argues that “The combination of references fails to teach or suggest all of the elements of the claims.  More specifically, the examiner has acknowledged that both Peled and Wilson fail to teach the use of a non-conductive frame to define the overall interdigitated flow pattern.  To cure this acknowledged deficiency, the examiner relies on Lehman. But Lehman does not support the examiner’s position, since it too fails to teach or suggest these features. It is well-settled that when determining whether a claim is obvious, an examiner must make “a searching comparison of the claimed invention - including all its limitations - with the teaching of the prior art.” In re Ochiai, 71 F.3d 1565, 1572 (Fed. Cir. 1995) (emphasis added). Thus, “obviousness requires a suggestion of all limitations in a claim.” CFMT, Inc. v. Yieldup Intern. Corp., 349 F.3d 1333, 1342 (Fed. Cir. 2003) (citing In re Royka, 490 F.2d 981, 985 (CCPA 1974)). The examiner, however, does not meet that burden here. The examiner accounts for the missing features only by speculating on a combination not suggested by any of the references. Appellant submits that this is improper.  Appellant submits that this failure of the collective references to teach or suggest each and every feature of a claim remains fatal to an obviousness rejection under 35 U.S.C. § 103”.
only parallel flow channels, the remaining interconnecting, restricting, and/or terminating features of the interdigitated flow pattern would necessarily be formed in the non-conducting element that frames the periphery of the conductive central element.  Even though Lehman does not explicitly teach a non-conductive element comprising interconnecting, restricting, and/or terminating features which together with the substantially parallel flow channels of the conductive central element to form an interdigitated flow pattern, one of ordinary skill in art would have recognized that the teachings of Lehman (i.e. conductive central element containing only parallel flow channels) can still be applied to other types of flow patterns such as the interdigitated flow pattern taught by Peled.   Therefore, the combination of Peled and Lehman does teach all of the elements of claim 1.

The Appellant further argues that “Because Peled and Lehman teach different types of flow fields that operate on completely different principles, the references are not properly combinable.  As explained above, Peled and Lehman teach flow fields that operate based on qualitatively different principles, a fact that the examiner concedes: “Peled and Lehman each operate under different principles” (Office Action dated 9/18/2020, p. 4). For this reason alone, the examiner’s combination of Peled and Lehman is improper, as it is well-settled that references cannot be properly combined 
In response, the Office first point out that the combination of Peled and Lehman would not change the references’ principles of operation.  While the Appellant goes into great detail about the differences in the principle of operation of the interdigitated flow pattern of Peled and parallel flow channel pattern of Lehman, this analysis is not relevant to the modification of the Peled bipolar plate by the teachings of Lehman.  This is because the interdigitated flow pattern of Peled is not being modified by the teachings of Lehman so the principle of operation of Peled stays the same.  The only change is in the manufacture or fabrication of the bipolar plate with regards to which features are formed on the conductive central element and which features are formed on the non-conductive element.  The structure of the interdigitated flow pattern does not change.  As stated above, Lehman teaches the concept of forming a central conductive element with only parallel flow channels to facilitate the fabrication of a single plate of dense graphite that is utilized for the central conductive element.  Lehman also teaches that a plastic frame utilized as a non-conductive element is easily fabricated.  It is well known in the art that complex structures are more easily manufactured in plastic materials as compared to dense materials like graphite.  This is because plastic materials can be formed into complex structures by a process such as injection molding without special equipment for machining grooves into the surface of the plate.  For example, a plastic material such as polypropylene is easy to mold and flow very well because of its low 
The Appellant further argues that “The examiner’s rejections based on Peled, Wilson, and Lehman are improper because the rejections do not fully consider the teachings of each reference.  While all of the flow fields described in these cited references contain at least partial segments of substantially parallel flow channels, the examiner acknowledges the incompatibility of Lehman with respect to Peled and Wilson and focuses solely on Lehman’s teaching of purely parallel channels, ignoring the constructions of the dead-ended channels: With respect, the examiner imparts improper hindsight reasoning by annotating the figures in Peled and Wilson in a manner inconsistent with either reference’s teachings.  In support of his rejections, the examiner annotates Peled FIG. 6 (shown above) to arrive at an interpretative structure that is not taught or suggested by Peled (see following figure).  In fact, the structures labeled “conductive central element / flow channels” by the examiner is a fictional construct that has no factual basis in Peled. Appellants note that this misrepresentation is further compounded if one removes the portion of the device that the examiner attributes to the “conductive central element / flow channels”, as is the natural consequence of the examiner’s interpretation. Here, one would find structures in the non-conductive frame are simply not disclosed or suggested in Peled. This is shown by the reproduction of the examiner’s annotated Peled FIG. 6 with of Peled FIG. 9, below:  Again, in Peled’s interdigitated flow field, the central conductive element always includes all of the 
In response, with regards to the argument that “the examiner annotates Peled FIG. 6 to arrive at an interpretative structure that is not taught or suggested by Peled”, the Appellant is reminded that the claims are rejected under 103 so the interpretative structure does not need to be taught by Peled.  The examiner’s annotated Fig. 6 of Peled is just a visual representation of the Peled bipolar plate that is modified based upon the teachings of Lehman.  In addition, the Office disagrees that “The examiner suggests that Peled’s statements regarding reducing the size of the conductive element, relative to the non-conductive frame provide a motivation to incorporate the features of the conductive frame into the non-conductive frame”.  Nowhere in the 103 rejections does it state that the motivation to incorporate the features of the conductive frame into the non-conductive frame is to reduce the size of the conductive element.  The specific motivation to incorporate the features of the conductive frame into the non-conductive frame is to facilitate the fabrication of the bipolar plate by utilizing low cost plastic material that is easier to form complex structures.  With regards to the argument that In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Based upon the teachings of Lehman, one of ordinary skill in the art would have modified the Wilson flow plate to include a conductive central element such as graphite that comprises only parallel flow channels and a non-conductive element such as a plastic frame that frames the periphery of the conductive central element.  Since the conductive central element comprises only parallel flow channels, one of ordinary skill in the art would have recognized that the remaining features (e.g. interconnecting feature) would necessarily be formed in the non-conductive central element.  This combination of conductive central element and non-conductive element would facilitate the fabrication of the flow plate by utilizing low cost plastic material, while also making it easier to form complex structures such as interconnecting features.  
The Appellant further argues that “The examiner improperly extrapolates the teachings of Lehman in an attempt to conceal the fact that the rejections are based on information set forth only in Appellant’s application as the basis suggesting that the combination of these references renders the claims obvious.  Throughout the prosecution of this application, the examiner has relied on hindsight reconstruction of the combinations of references to rationalize his rejections; e.g.:  Even though Peled 
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The fact that complex structures are more easily fabricated in plastic materials as compared to more dense materials such as graphite is knowledge which was within the level of ordinary skill at the time the claimed invention was made.  In addition, Lehman expressly teaches that plastic materials such as polypropylene are easily fabricated into frames for flow plates (col. 11, lines 9-14) and shows an example of a conductive central element that only has parallel flow channels (Fig. 5).  This further provides support for the contention that the examiner’s conclusion of obviousness is not based upon knowledge gleaned only from applicant’s disclosure.   
Lastly, the Appellant argues that “The examiner’s reliance on In re Keller and In re Merck to rebut Appellants’ arguments is misplaced”.
In response, as explained above, the Office has clearly shown why the combination of Peled and Lehman is not improper.  Therefore, the Office maintains the position that one cannot show nonobviousness by attacking reference individually where the rejections are based on combination of references.  So, the two Federal Circuit cases have been properly applied to rebut the Appellant’s arguments.


Respectfully submitted,
Tony Sheng-Hsiang Chuo
/TONY S CHUO/Examiner, Art Unit 1729                                                                                                                                                                                                        


Conferees:
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729                                                                                                                                                                                                        
/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.